966 F.2d 1442
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn A. FROEMAN, Petitioner,v.FEDERAL HIGHWAY ADMINISTRATION, Administrator;  UnitedStates of America Respondents.
No. 92-1114.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 12, 1992Decided:  June 4, 1992

On Petition for Review of an Order of the Department of Transportation.
Glenn A. Froeman, Petitioner Pro Se.
Eric Alan Kuwana, Federal Highway Administration, Washington, D.C., for Respondents.
D.O.T.
AFFIRMED.
Before RUSSELL, HALL, and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Glenn A. Froeman appeals from a final decision of the Federal Highway Administration (FHWA) denying his petition for rulemaking in which he seeks to amend the regulations governing maximum "hours of service" applicable to interstate truck drivers.  Our review of the FHWA's record discloses that the FHWA's denial of rulemaking was not arbitrary or capricious and that this appeal is without merit.  Therefore, we affirm the FHWA's final order.  In re Froeman, No. 9106 (FHWA Dec. 11, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 In light of our decision, Froeman's Motion for Relief Pending Review is denied